Per Curiam,
A majority of this court agree with the court below that the answer of the defendant was not responsive to the bill, and that, under the facts found, no one of which has been assigned as error, the conclusions reached by the learned chancellor were correct. The offer of evidence complained of by the sixth assignment was properly allowed, and the rejection complained of by the seventh was proper. As this is not a controversy wholly between citizens of different states, the petition of the appellant for a transfer of the proceeding to the circuit court of the United States for the western district of Pennsylvania could not have been allowed.
Decree affirmed at appellant’s costs.